DETAILED ACTION
This Office Action is in response to the application 16/900,860 filed on 06/12/2020.
Claims 1-19 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claim priority to provisional applications 63/025,866, filed on May 15, 2020 and 62/863,029, filed June 18, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al. (“Cash,” US 10762506, filed May 11, 2017) in view of Mahasuverachai (“Mahasuverachai,” US 20210097532, filed Apr. 11, 2019). 
Regarding claim 1, Cash discloses A method for participating in a computing pool that combines computational resources over a network, the method comprising (Cash col. 13: 12-15; col. 15 8-11. As introduced above, multiple nodes compete to hash a set of transactions and provide the next block that is to be added to the blockchain. The cost and/or fee may also change as the number of nodes on the network changes, and therefore the number of transactions present in the unconfirmed transaction pool varies.):
authenticating a computing device by sending a username, a password (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.), and 
a public key from the computing device to the pool via the network, wherein the public key corresponds to a private key associated with the computing device (Cash col. 17: 33-36. In some implementations, each participant may have a public key to represent themselves within the interchange system, and a private key to verify their identity and/or the transactions associated with their public key. A transaction may be crafted and signed with the private keys of all the participating institutions.);
 sending a connection request from the computing device to the pool (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.); 
receiving at the computing device a response to the connection request from the pool, wherein the response comprises a job (Cash col. 5: 32-35, 52-57; col. 12: 31-33; col. 13: 21-25. On verifying that the request is for a valid transaction, the management module(s) 110 may initiate the transaction by communicating with the distributed ledger nodes 112 of a distributed ledger system, e.g., a blockchain system as described below. In some implementations, the nodes may operate miners that are involved in generating blocks for the blockchain system. As described further below, the miners may be distributed across the various nodes for user devices and/or interchange member devices. Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain.) 
executing the job on the computing device to calculate a solution (Cash col. 13 25-32, 43-47. Each miner provides the reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to-be-created block, and the nonce value to the CHF to provide a hash value. If the hash value does not meet the threshold hash (e.g., the first four characters of the hash value are not each zero), the miner starts again to provide another hash value. Each miner may be required to produce hundreds or thousands of hash values, before any one miner provides a qualifying hash value (e.g., at least the first four characters of the hash value are each zero).). 

However, in an analogous art, Mahasuverachai discloses a method comprises the step of: 
signing the solution on the computing device with a signature based on the private key; and sending the signed solution from the computing device to the pool (Mahasuverachai [0127] – [0128]. In order to promote security and transparency for a system , a system may require miners of outer blocks to sign outer blocks that they mine. In certain embodiments , a mining node modifies a block to comprise a digital signature of the mining node after determining a hash based , at least in part , on data in the block. To further promote security and transparency for a system , an outer block may be verified by one or more verification nodes in the system to verify their validity ( e.g. , before or after a mining node determines a hash ) . A digital signature of any verifying nodes may be stored in the outer block ( e.g. , in a header of the outer block ) . [For a discussion of digital signatures generated by private keys, see par. [0099].]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Mahasuverachai and Cash to include the step of: signing the solution on the computing device with a signature based on the private key; and sending the signed solution from the computing device to the pool, to provide users with a means for a signature based validation among a pool of miners and verification nodes in a block-chain system.  (See Mahasuverachai [0128].
Regarding claim 2, Cash and Mahasuverachai disclose the method of claim 1. Cash further discloses comprising creating an SSL/TLS connection from the computing device to the pool (Cash col. 27: 63-37; col. 28: 1-2. For example, communications may employ one or more public or private cryptographic keys, ciphers, digital certificates, or other credentials supported by a security protocol, such as any version of the Secure Sockets Layer (SSL) or the Transport Layer Security (TLS) protocol.).
Regarding claim 6, Cash discloses A method for operating a computing pool, the method comprising (Cash col. 13: 12-15; col. 15 8-11. As introduced above, multiple nodes compete to hash a set of transactions and provide the next block that is to be added to the blockchain. The cost and/or fee may also change as the number of nodes on the network changes, and therefore the number of transactions present in the unconfirmed transaction pool varies.):
receiving a connection request from a computing device to a pool (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.); 
responding to the connection request by sending a job to the computing device (Cash col. 5: 32-35, 52-57; col. 12: 31-33; col. 13: 21-25. On verifying that the request is for a valid transaction, the management module(s) 110 may initiate the transaction by communicating with the distributed ledger nodes 112 of a distributed ledger system, e.g., a blockchain system as described below. In some implementations, the nodes may operate miners that are involved in generating blocks for the blockchain system. As described further below, the miners may be distributed across the various nodes for user devices and/or interchange member devices. Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain.); 
verifying the solution; determining whether the solution is a block, and submitting the solution to a blockchain node (Cash col. 13: 22-44. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain. Each miner provides the reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to-be-created block, and the nonce value to the CHF to provide a hash value. If the hash value meets the threshold hash (e.g., at least the first four characters of the hash value are each zero), the respective miner successfully created the next block that is to be added to the blockchain. Consequently, the respective miner's block is broadcast across the peer-to-peer network. All other miners cease work (because one miner was already successful), and all copies of the blockchain are updated across the peer-to-peer network to append the block to the blockchain. In some instances, the other participants in the network may be required to first verify that the block hash is indeed less than the target (also referred to as the hash difficulty).). 

However, in an analogous art, Mahasuverachai discloses a method comprises the step of: 
waiting for the computing device to execute the job and respond with a solution signed by a private key; verifying the signature of the solution with a public key (Mahasuverachai [0127] – [0128]. In order to promote security and transparency for a system, a system may require miners of outer blocks to sign outer blocks that they mine. In certain embodiments , a mining node modifies a block to comprise a digital signature of the mining node after determining a hash based , at least in part , on data in the block. To further promote security and transparency for a system, an outer block may be verified by one or more verification nodes in the system to verify their validity (e.g., before or after a mining node determines a hash ) . A digital signature of any verifying nodes may be stored in the outer block ( e.g. , in a header of the outer block ). In certain embodiments , a verifying node verifies data and / or a hash of the data . [For a discussion of digital signatures generated by private keys, see par. [0099] that discloses using Digital Signature Standard.]); 
 granting a first reward to the computing device if the signature is properly verified (Mahasuverachai [0157]. As shown in FIG . 10 , in an exemplary system , fees are paid for nodes to register with an assessor node as asset control nodes as well as for asset control nodes to write asset data to be stored in an asset control compartment and a mining reward is given to any node ( e.g. , standard node ) that mines an outer block or asset control compartment.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Mahasuverachai and Cash to include the step of: waiting for the computing device to execute the job and respond with a solution signed by a private key; verifying the signature of the solution with a public key; granting a first reward to the computing device if the signature is properly verified, to provide users with a means for a signature based validation among a pool of miners and verification nodes in a block-chain system.  (See Mahasuverachai [0128].)
Regarding claim 8, Cash and Mahasuverachai disclose the method of claim 6. Cash further discloses comprising creating an SSL/TLS connection from the computing device to the pool (Cash col. 27: 63-37; col. 28: 1-2. For example, communications may employ one or more public or private cryptographic keys, ciphers, digital certificates, or other credentials supported by a security protocol, such as any version of the Secure Sockets Layer (SSL) or the Transport Layer Security (TLS) protocol.).
Regarding claim 15, Cash discloses A method for operating a computing pool, the method comprising (Cash col. 13: 12-15; col. 15 8-11. As introduced above, multiple nodes compete to hash a set of transactions and provide the next block that is to be added to the blockchain. The cost and/or fee may also change as the number of nodes on the network changes, and therefore the number of transactions present in the unconfirmed transaction pool varies.):
Cash col. 4: 15-17. The server device(s) 108 may include any suitable type and number of server computing devices, and may execute any number of management modules 110.); 
in response to receiving at the server a connection request from a computing device attempting to connect to the pool (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.), 
responding by sending a job from the server to the computing device (Cash col. 5: 32-35, 52-57; col. 12: 31-33; col. 13: 21-25. On verifying that the request is for a valid transaction, the management module(s) 110 may initiate the transaction by communicating with the distributed ledger nodes 112 of a distributed ledger system, e.g., a blockchain system as described below. In some implementations, the nodes may operate miners that are involved in generating blocks for the blockchain system. As described further below, the miners may be distributed across the various nodes for user devices and/or interchange member devices. Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain.);
in response to receiving a solution to the job from the computing device, verifying the correctness of the solution (Cash col. 13: 22-44. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain. Each miner provides the reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to-be-created block, and the nonce value to the CHF to provide a hash value. If the hash value meets the threshold hash (e.g., at least the first four characters of the hash value are each zero), the respective miner successfully created the next block that is to be added to the blockchain. Consequently, the respective miner's block is broadcast across the peer-to-peer network. All other miners cease work (because one miner was already successful), and all copies of the blockchain are updated across the peer-to-peer network to append the block to the blockchain. In some instances, the other participants in the network may be required to first verify that the block hash is indeed less than the target (also referred to as the hash difficulty).). 
Cash does not explicitly disclose: waiting for the computing device to execute the job and respond with a solution signed by a private key; signing the solution on the computing device with a private key; sending the signed solution from the computing device to the pool; Page 17 of 19Docket No. 67929-0058UTILITY APPLICATION verifying a signature of the solution with a public key; 
and allocating a share of any rewards the pool receives for the job to the computing device if the solution is correct and the signature is properly verified.
However, in an analogous art, Mahasuverachai discloses a method comprises the step of: 
waiting for the computing device to execute the job and respond with a solution signed by a private key; signing the solution on the computing device with a private key; Mahasuverachai [0127] – [0128]. In order to promote security and transparency for a system, a system may require miners of outer blocks to sign outer blocks that they mine. In certain embodiments , a mining node determines a hash for a block , based at least in part , on a digital signature of the mining node. In certain embodiments , a mining node modifies a block to comprise a digital signature of the mining node after determining a hash based , at least in part , on data in the block. To further promote security and transparency for a system, an outer block may be verified by one or more verification nodes in the system to verify their validity (e.g., before or after a mining node determines a hash ) . A digital signature of any verifying nodes may be stored in the outer block ( e.g. , in a header of the outer block ). A digital signature of any verifying nodes may be stored in the outer block ( e.g. , in a header of the outer block ) . In certain embodiments , a verifying node verifies data and / or a hash of the data . [For a discussion of digital signatures generated by private keys, see par. [0099] that discloses using Digital Signature Standard.]); 
 and allocating a share of any rewards the pool receives for the job to the computing device if the solution is correct and the signature is properly verified (Mahasuverachai [0128], [0157]. For example , a verifying node may verify the validity of data in a block ( e.g. , an outer block comprising a transaction compartment ) by checking the data against a list of approved data to be recorded ( e.g. , data in a memory pool ) , such as approved transaction data ( e.g. , in a memory pool ) . As shown in FIG . 10 , in an exemplary system , fees are paid for nodes to register with an assessor node as asset control nodes as well as for asset control nodes to write asset data to be stored in an asset control compartment and a mining reward is given to any node ( e.g. , standard node ) that mines an outer block or asset control compartment.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Mahasuverachai and Cash to include the step of: waiting for the computing device to execute the job and respond with a solution signed by a private key; verifying the signature of the solution with a public key; granting a first reward to the computing device if the signature is properly verified, to provide users with a means for a signature based validation among a pool of miners and verification nodes in a block-chain system.  (See Mahasuverachai [0128].)
Regarding claim 19, Cash and Mahasuverachai disclose the method of claim 15. Cash further discloses comprising creating an SSL/TLS connection from the computing device to the pool (Cash col. 27: 63-37; col. 28: 1-2. For example, communications may employ one or more public or private cryptographic keys, ciphers, digital certificates, or other credentials supported by a security protocol, such as any version of the Secure Sockets Layer (SSL) or the Transport Layer Security (TLS) protocol.).
Claims 3-4, 7, 9-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al. (“Cash,” US 10762506, filed May 11, 2017) in view of Mahasuverachai (“Mahasuverachai,” US 20210097532, filed Apr. 11, 2019) and Caldwell (“Caldwell,” US 20190220836, filed Nov. 26, 2018). 
Regarding claim 3, Cash and Mahasuverachai disclose the method of claim 1. Mahasuverachai further discloses a signed solution (Mahasuverachai [0127]. In order to promote security and transparency for a system, a system may require miners of outer blocks to sign outer blocks that they mine. To further promote security and transparency for a system, an outer block may be verified by one or more verification nodes in the system to verify their validity (e.g., before or after a mining node determines a hash ) .). 
Cash and Mahasuverachai do not explicitly disclose: further comprising receiving a reward from the pool in response to submitting the signed solution if the signed solution is valid and the pool is first to solve a blockchain block. 
However, in an analogous art, Caldwell further discloses comprising receiving a reward from the pool in response to submitting the signed solution if the signed solution is valid and the pool is first to solve a blockchain block (Caldwell [0086]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes . ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Caldwell with the teachings of Cash and Mahasuverachai to include the step of: receiving a reward from the pool in response to submitting the signed solution if the signed solution is valid and the pool is first to solve a blockchain block, to provide users with a means for compensating miners in a bloc-chain system who first presents a valid solution to a transaction. (See Caldwell [0086].)
Regarding claim 4, Cash, Mahasuverachai and Caldwell disclose the method of claim 3. Cash further discloses comprising receiving a share rejected notification from the pool [in response to submitting an unsigned share to the pool] (Cash col. 23: 55-60. A determination may be made (510) whether the number of approval votes exceed the threshold. If not, the transaction may be disapproved (512), e.g., denied, blocked, or otherwise disallowed. In such instances, the institutions and/or entities may be informed that the transaction has been denied.). 
Caldwell further discloses comprising receiving a share rejected notification from the pool in response to submitting an unsigned share to the pool (Caldwell [0135], [0137] –[0138]. In block 270, a mining node (which belongs to the one or more ledger nodes 160) selects a number of messages from the pool [ ] and validates the selected messages. Such validation can also include additional operations, such as one or more of the following: verifying that the signature of the Buyer corresponds to the Buyer's wallet address (which is derived from the Buyer's public key); verifying that the signature of the participant seller corresponds to the participant seller's wallet address (which is derived from the participant seller's public key). [Thus, lack of signature may result in validation failure. Note that successful validation may also require consensus of ledger nodes, see par. [0086]]). 
Regarding claim 7, Cash and Mahasuverachai disclose the method of claim 6. Caldwell further discloses comprising rejecting solutions that are not properly verified and not granting the computing device any rewards (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. Each ledger node 160 can verify that the new block as valid and if so, add the data for the new block to its copy of the distributed ledger (block 293). The validation of the new block can involve validating each message that is part of the block in a manner similar to the validation of the Purchase message as described above. [Lack of successful consensus validation can result in validation failure and no award for the mining node].)
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Caldwell with the teachings of Cash and Mahasuverachai to include the step of: rejecting solutions that are not properly verified and not granting the computing device any rewards, to provide users with a means for compensating miners in a bloc-chain system who first presents a valid solution to a transaction. (See Caldwell [0086].)
Regarding claim 9, Cash and Mahasuverachai disclose the method of claim 6. Mahasuverachai further discloses a signed solution (Mahasuverachai [0127]. In order to promote security and transparency for a system, a system may require miners of outer blocks to sign outer blocks that they mine. To further promote security and transparency for a system, an outer block may be verified by one or more verification nodes in the system to verify their validity (e.g., before or after a mining node determines a hash ) .). 
Caldwell further discloses granting a reward to the computing device for signed solutions that are verified if the pool is first to solve a current blockchain block (Caldwell [0086]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes . ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of See Caldwell [0086].)
Regarding claim 10, Cash, Mahasuverachai and Caldwell disclose the method of claim 9. Mahasuverachai further discloses wherein the reward is proportional to the number of shares and share difficulty submitted by the computing device for the current blockchain block (Mahasuverachai FIGs 2A-2D, [0057], [0136]. [M]ining rewards data corresponds to a mining reward ( e.g. , amount of currency or coin ) and the mining reward has been determined based , at least in part , on at least one of ( i ) an amount of time that has elapsed and ( ii ) a number of blocks that have been added to the blockchain since the computing device previously added ( e.g. , mined ) a block to the blockchain. In certain embodiments , a reward for mining an asset control compartment is substantially higher than a reward for mining an outer block ( e.g. , because mining the asset control compartment requires establishing proof of work while mining the outer block does not).). 
The motivation is the same as that of claim 9 above. 
Regarding claim 11, Cash, Mahasuverachai and Caldwell disclose the method of claim 9. Mahasuverachai further discloses wherein the reward is proportional to the number of shares and share difficulty submitted by the computing device for the current blockchain block (Mahasuverachai FIGs 2A-2D, [0057], [0135], [0136]. [M]ining rewards data corresponds to a mining reward ( e.g. , amount of currency or coin ) and the mining reward has been determined based , at least in part , on at least one of ( i ) an amount of time that has elapsed and ( ii ) a number of blocks that have been added to the blockchain since the computing device previously added ( e.g. , mined ) a block to the blockchain. FIGS . 2A - 2D show a variety of exemplary functions that may be used to determine a time - variable mining reward . Each function output is plotted as a percentage of a full reward that a miner would receive for mining a second block and each function input is plotted as a period of time since the miner last mined a block . For example , a mining reward may return to being full value for a particular mining node after no more than about 10 blocks , 20 blocks , 50 blocks , 100 blocks , 500 blocks , or 1000 blocks.  In certain embodiments , a reward for mining an asset control compartment is substantially higher than a reward for mining an outer block ( e.g. , because mining the asset control compartment requires establishing proof of work while mining the outer block does not).). 
The motivation is the same as that of claim 9 above. 
Regarding claim 13, Cash, Mahasuverachai and Caldwell disclose the method of claim 9. Caldwell further discloses comprising: receiving unsigned solutions from a second computing device; verifying the unsigned solution (Caldwell [0135], [0140]. In block 270, a mining node ( which belongs to the one or more ledger nodes 160 ) selects a number of messages from the pool ( which can include the signed Purchase message ) and validates the selected messages. In other embodiments , the signature of the participant seller can be omitted from the Purchase message , and the validation operations can omit verifying that the signature of the participant seller corresponds to the participant seller ' s wallet address.); and 
Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ). [Without consensus by other ledger nodes, no reward for the mining node].). 
The motivation is the same as that of claim 9 above. 
Regarding claim 14, Cash, Mahasuverachai and Caldwell disclose the method of claim 9. Caldwell further discloses comprising: receiving unsigned solutions from a second computing device; rejecting the unsigned solution before performing any verification (Caldwell [0135], [0137] – [0138]. In block 270 , a mining node ( which belongs to the one or more ledger nodes 160 ) selects a number of messages from the pool ( which can include the signed Purchase message ) and validates the selected messages [including] verifying that the signature of the Buyer corresponds to the Buyer ' s wallet address ( which is derived from the Buyer ' s public key ); verifying that the signature of the participant seller corresponds to the participant seller ' s wallet address ( which is derived from the participant seller ' s public key ).); and 
refraining from granting any reward for unsigned solutions (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ). [Without validation or consensus by other ledger nodes, no reward for the mining node].). 
The motivation is the same as that of claim 9 above. 
Regarding claim 16, Cash and Mahasuverachai disclose the method of claim 15. Caldwell further discloses not allocating any share of the rewards the pool receives in response to incorrect solutions (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. Each ledger node 160 can verify that the new block as valid and if so, add the data for the new block to its copy of the distributed ledger (block 293). The validation of the new block can involve validating each message that is part of the block in a manner similar to the validation of the Purchase message as described above. [Lack of successful consensus validation can result in validation failure and no award for the mining node].)
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Caldwell with the teachings of Cash and Mahasuverachai to include the step of: rejecting solutions that are not properly verified and not granting the computing device any See Caldwell [0086].)
Regarding claim 17, Cash and Mahasuverachai disclose the method of claim 15. Caldwell further discloses not allocating any share of the rewards the pool receives in response to solutions without verified signatures (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ). [Without validation or consensus by other ledger nodes, no reward for the mining node. Furthermore, signature verification can be required for mining node and consensus validation, See [0137 – [0138], [0141]].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Caldwell with the teachings of Cash and Mahasuverachai to include the step of: not allocating any share of the rewards the pool receives in response to solutions without verified signatures, to provide users with a means for compensating miners in a bloc-chain system who first presents a valid solution to a transaction. (See Caldwell [0086].)

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al. (“Cash,” US 10762506, filed May 11, 2017) in view of Mahasuverachai (“Mahasuverachai,” US 20210097532, filed Apr. 11, 2019), Caldwell (“Caldwell,” US 20190220836, filed Nov. 26, 2018) and Sarin (“Sarin,” US 20200175503, filed Nov. 29, 2018). 
Regarding claim 5, Cash, Mahasuverachai and Caldwell disclose the method of claim 3. 
Cash further discloses: 
authenticating a second computing device by sending a second username and a second password from the second computing device to the pool via the network (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.); 
sending a second connection request from the second computing device to the pool (Cash col. 4: 61-64, col.5: 2-4. In instances where the user device is a portable computing device 106 such as a smartphone, the user may interact with an application executing on the device 106 to request the transaction. For example, the user may provide credentials for authentication, such as a username, password, personal identification number (PIN), and so forth.); 
receiving at the second computing device a second response to the connection request from the pool, wherein the second response comprises a second job(Cash col. 5: 32-35, 52-57; col. 12: 31-33; col. 13: 21-25. On verifying that the request is for a valid transaction, the management module(s) 110 may initiate the transaction by communicating with the distributed ledger nodes 112 of a distributed ledger system, e.g., a blockchain system as described below. In some implementations, the nodes may operate miners that are involved in generating blocks for the blockchain system. As described further below, the miners may be distributed across the various nodes for user devices and/or interchange member devices. Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network. In accordance with the blockchain protocol, each miner in the peer-to-peer network receives transaction information for one or more transactions that are to be included in a block that is to be added next in the blockchain.); 
executing the second job on the second computing device to calculate a second solution(Cash col. 13 25-32, 43-47. Each miner provides the reference to the previous (most recent) block in the blockchain, details of the transaction(s) that are to be included in the to-be-created block, and the nonce value to the CHF to provide a hash value. If the hash value does not meet the threshold hash (e.g., the first four characters of the hash value are not each zero), the miner starts again to provide another hash value. Each miner may be required to produce hundreds or thousands of hash values, before any one miner provides a qualifying hash value (e.g., at least the first four characters of the hash value are each zero).). 
Caldwell further discloses sending the second solution in unsigned form from the computing device to the pool (Caldwell [0135], [0140]. In block 270, a mining node ( which belongs to the one or more ledger nodes 160 ) selects a number of messages from the pool ( which can include the signed Purchase message ) and validates the selected messages. In other embodiments , the signature of the participant seller can be omitted from the Purchase message , and the validation operations can omit verifying that the signature of the participant seller corresponds to the participant seller ' s wallet address.); and 
receiving a [reduced] reward from the pool in response if the unsigned second solution is valid and the pool is first to solve a blockchain block corresponding to the second solution (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ).).
Cash, Mahasuverachai and Caldwell: a reduced award (but not necessarily zero award).
However, in an analogous art, Sarin discloses a method for block-chain mining comprising a reduced award (Sarin [0046]. In some embodiments ( e.g. , embodiments in which the resource based distributed ledger system provides transactions to miner devices 408 that can process those transaction as part of blocks the quickest ) , a block reward ( e.g. , a crypto currency allocation made in response to adding the block to a blockchain ) may be adjusted ( e.g. , increased or decreased ) depending on how quickly a block was added to the distributed public ledger by that miner device .). 
See Sarin [0046].)
Regarding claim 12, Cash, Mahasuverachai and Caldwell disclose the method of claim 9. 
Caldwell further discloses receiving unsigned solutions from a second computing device; verifying the unsigned solution (Caldwell [0135], [0140]. In block 270, a mining node ( which belongs to the one or more ledger nodes 160 ) selects a number of messages from the pool ( which can include the signed Purchase message ) and validates the selected messages. In other embodiments, the signature of the participant seller can be omitted from the Purchase message , and the validation operations can omit verifying that the signature of the participant seller corresponds to the participant seller ' s wallet address.); Page 16 of 19Docket No. 67929-0058UTILITY APPLICATION and 
granting the second computing device a [reduced] reward if the solution is verified (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ).).
However, in an analogous art, Sarin discloses a method for block-chain mining comprising a reduced award (Sarin [0046]. In some embodiments ( e.g. , embodiments in which the resource based distributed ledger system provides transactions to miner devices 408 that can process those transaction as part of blocks the quickest ) , a block reward ( e.g. , a crypto currency allocation made in response to adding the block to a blockchain ) may be adjusted ( e.g. , increased or decreased ) depending on how quickly a block was added to the distributed public ledger by that miner device .). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Sarin with the teachings of Cash, Mahasuverachai and Caldwell to include the step of: a reduced award, to provide users with a means for adjusting the award to a blockchain miner based on the resource consumption and performance of the miner under different operating conditions. (See Sarin [0046].)
Regarding claim 18, Cash and Mahasuverachai disclose the method of claim 15. 
Caldwell further discloses allocating a [reduced] share of the rewards the pool receives in response to valid solutions without verified signatures (Caldwell [0086], [0135], [0140], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 270, a mining node ( which belongs to the one or more ledger nodes 160 ) selects a number of messages from the pool ( which can include the signed Purchase message ) and validates the selected messages. In other embodiments, the signature of the participant seller can be omitted from the Purchase message , and the validation operations can omit verifying that the signature of the participant seller corresponds to the participant seller ' s wallet address. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ).); Page 16 of 19Docket No. 67929-0058UTILITY APPLICATION and 
granting the second computing device a [reduced] reward if the solution is verified (Caldwell [0086], [0142]. Note that a reward of cryptocurrency ( e . g . , IRON ) can be given to the operator of the mining node that is first to form a new valid block , which can be enforced through consensus of the ledger nodes 160 in validating the new blocks broadcast by the miner nodes. In block 290, the mining node propagates the new block to the ledger nodes 160 of the network for consensus. Each ledger node 160 can verify that the new block as valid and if so , add the data for the new block to its copy of the distributed ledger ( block 293 ).).
Sarin further discloses a method for block-chain mining comprising a reduced award (Sarin [0046]. In some embodiments ( e.g. , embodiments in which the resource based distributed ledger system provides transactions to miner devices 408 that can process those transaction as part of blocks the quickest ) , a block reward ( e.g. , a crypto currency allocation made in response to adding the block to a blockchain ) may be adjusted ( e.g. , increased or decreased ) depending on how quickly a block was added to the distributed public ledger by that miner device .). 
See Sarin [0046].)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439